DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 9/29/2020.
3.	This Office Action is made Non-Final.
4.	Claims 2-3, 6-7, 9-13, 15, 25-26, 28-29, 33-34, 36-40, 42-43, 46-47, 53-54 are currently cancelled in a preliminary amendment. 
5.	Claims 1,4-5,8,14,16-24,27,30-32,35,41,44-45 and 48-52 are pending.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 9/29/2020 and 1/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
7.	Claims 1, 4-8 and 27, 30-35 and 35 are objected to because of the following informalities: The claims recite a single element “processing circuitry”  The claims are drawn to a device, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 1.	Claims 1,4-5,8,14,16-24,27,30-32,35,41,44-45 and 48-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pravin et al. US 20190223084 hereafter Pravin (Provisional 62/617,598 filed on 1/15/2018 includes support throughout including Fig. 4 for the disclosure relied herein)

As to Claim 1. (Currently Amended)   Pravin discloses an apparatus [i.e. User Equipment-UE] operable in a communication system, comprising [Fig. 3, Section 0002: The present disclosure relates to communication systems, to a base station configured to indicate system information to a user equipment]:
processing circuitry [Processor/Controller-359], configured to [Fig. 3 (Diagram of UE-350), Sections 0049, 0134: The controller/processor-359 associated with a memory. The UE-350 include controller/processor-259]:
receive an indication of a time domain allocation in downlink control information [i.e. DCI] associated with a radio network temporary identifier (RNTI) identifying the apparatus; and [Fig. 4, Sections 0006, 0066: A base station send information indicating to UE in downlink control information (DCI). The DCI include a payload having field to indicate a time domain resource assignment; the payload scrambled with a radio network temporary identifier (RNTI) of a UE];
employ the time domain allocation associated with the RNTI for transmissions [i.e. UL/PUSCH/PUCCH or DL/PDSCH see Sections 0030, 0045, 0054] associated with the apparatus [Fig. 4, Sections 0066, 0067, 0070, 0055: The DCI include payload having field to indicate a time domain resource assignment; the payload scrambled with RNTI of a UE; the UE decode the DCI payload using RNTI. Based on the decoding the payload of DCI a position of downlink data channel may be determined. Then the downlink data channel (i.e. PDSCH) signaled or transmitted to UE. The base station indicate, to the UE, time domain information for receiving the downlink data channel (PDSCH) using information included in DCI].

As to Claim 4. (Currently Amended)    Pravin discloses the apparatus [i.e. User Equipment-UE] as recited in Claim 1, wherein the processing circuitry [Processor/Controller-359] is configured to employ an entry from a table [Section 0087: A table, lookup table, include a set of entries, and indicate combination of values correspond with different starting symbols, different lengths, and/or different SLIVs according to different aspects] indexed by the indication of the time domain allocation associated with the RNTI for transmissions associated with the apparatus [Table 7, Section 0089: Table 7 depicts a set of values that may index a table; set of values include an RNTI, a multiplexing pattern (e.g., an SS/PBCH block and CORESET multiplexing pattern), information element includes another field pdsch-TimeDomainAllocationList, time domain allocation A, B, or C according to one of Tables 8 through 11 received from the base station].

As to Claim 5. (Currently Amended)   Pravin discloses the apparatus [i.e. User Equipment-UE] as recited in Claim 4, wherein the table depends on a type [i.e. C-RNTI, RA-RNTI, etc..] of RNTI [Table 7, Section 0089, 0103: A set of values that may index a table; set of values include an RNTI and time domain allocation. The UE decode the payload of the DCI using an RNTI associated with the UE such as a C-RNTI, an RA-RNTI, a TC-RNTI, etc... which result in a four-bit value of a field time domain resource assignment field and UE access table with the combination of values set as the index].

As to Claim 8. (Currently Amended)  Pravin discloses the apparatus [i.e. User Equipment-UE] as recited in Claim 1, wherein the time domain allocation associated with the RNTI is a function of a synchronization signal/physical broadcast channel (SS/PBCH) block and control resource set (CORESET) multiplexing pattern [Fig. 4, Sections 0054, 0056, 0089, 0103: Figs 4 describe signaling of time domain information to UE. FIG. 4, depicts patterns for transmission on SS/PBCH block and CORESET multiplexing pattern. The set of values may include an RNTI, a multiplexing pattern of an SS/PBCH block and CORESET multiplexing pattern, and pdsch-TimeDomainAllocationList. The UE determine a multiplexing pattern for the SS/PBCH block and the CORESET set to bits of a field and decode the payload of the DCI using an RNTI associated with the UE].

As to Claim 14. (Currently Amended)   Pravin discloses a method performed by an apparatus [i.e. User Equipment-UE] in a communication system, comprising [Fig. 3, Section 0002: The present disclosure relates to communication systems, to a base station configured to indicate system information to a user equipment]:
[i.e. DCI] associated with a radio network temporary identifier (RNTI) identifying the apparatus; and [Fig. 4, Sections 0006, 0066: A base station send information indicating to UE in downlink control information (DCI). The DCI include a payload having field to indicate a time domain resource assignment; the payload scrambled with a radio network temporary identifier (RNTI) of a UE];
employing the time domain allocation associated with the RNTI for transmissions [i.e. UL/PUSCH/PUCCH or DL/PDSCH see Sections 0030, 0045, 0054] associated with the apparatus [Fig. 4, Sections 0066, 0067, 0070, 0055: The DCI include payload having field to indicate a time domain resource assignment; the payload scrambled with RNTI of a UE; the UE decode the DCI payload using RNTI. Based on the decoding the payload of DCI a position of downlink data channel may be determined. Then the downlink data channel (i.e. PDSCH) signaled or transmitted to UE. The base station indicate, to the UE, time domain information for receiving the downlink data channel (PDSCH) using information included in DCI].

As to Claim 16. (Currently Amended)  Pravin discloses the method as recited in Claim 14, wherein the downlink control information including the indication of the time domain allocation is scrambled with the RNTI [Section 0066: The DCI include a payload having field to indicate a time domain resource assignment; the payload scrambled with a radio network temporary identifier (RNTI) of a UE]. 

As to Claim 17. (Currently Amended)  Pravin discloses the method as recited in Claim 14, wherein employing the time domain allocation includes employing an entry from a table [Section 0087: A table, lookup table, include a set of entries, and indicate combination of values correspond with different starting symbols, different lengths, and/or different SLIVs according to different aspects] indexed by the indication of the time domain allocation associated with the RNTI for transmissions associated with the apparatus [Table 7, Section 0089: Table 7 depicts a set of values that may index a table; set of values include an RNTI, a multiplexing pattern (e.g., an SS/PBCH block and CORESET multiplexing pattern), information element includes another field pdsch-TimeDomainAllocationList, time domain allocation A, B, or C according to one of Tables 8 through 11 received from the base station].

As to Claim 18.  (Currently Amended)  Pravin discloses the method  as recited in Claim 17, wherein the table depends on a type [i.e. C-RNTI, RA-RNTI, etc..] of RNTI [Table 7, Section 0089, 0103: A set of values that may index a table; set of values include an RNTI and time domain allocation. The UE decode the payload of the DCI using an RNTI associated with the UE such as a C-RNTI, an RA-RNTI, a TC-RNTI, etc. which result in a four-bit value of a field time domain resource assignment field and UE access table with the combination of values set as the index].

As to Claim 19. (Currently Amended)   Pravin discloses the method as recited in Claim 18, wherein the type of RNTI includes at least one of a random access (RA)-RNTI, a paging (P)-RNTI, a temporary cell (TC)-RNTI, a configured scheduling (CS)-RNTI, a system information [Table 7, Section 0066, 0103: A UE configured to decode the payload using an RNTI may be one of a cell RNTI (C-RNTI), a temporary C-RNTI (TC-RNTI), a random access RNTI (RA-RNTI), a system information RNTI (SI-RNTI), a paging RNTI (P-RNTI), a configured scheduling RNTI (CS-RNTI), or a modulation coding scheme (MCS) C-RNTI (MCS-C-RNTI). The UE decode the payload of the DCI using an RNTI associated with the UE such as a C-RNTI, an RA-RNTI, a TC-RNTI, etc... which result in a four-bit value of a field time domain resource assignment field and UE access table with the combination of values set as the index].

As to Claim 20. (Currently Amended)  Pravin discloses the method as recited in Claim 14, wherein the apparatus is configured to employ the time domain allocation associated with the RNTI for uplink transmissions over a physical uplink shared channel (PUSCH) and/or for downlink transmissions over a physical downlink shared channel (PDSCH) [Table 7, Sections 0066, 0067, 0070: The DCI include payload having field to indicate a time domain resource assignment; the payload scrambled with RNTI of a UE; the UE decode the DCI payload using RNTI. Based on the decoding the payload of DCI a position of downlink data channel (PDSCH) may be determined. Then the downlink data channel (i.e. PDSCH) signaled or transmitted to UE].

As to Claim 21. (Currently Amended) Pravin discloses the method as recited in Claim 14, wherein the time domain allocation associated with the RNTI is a function of a synchronization signal/physical broadcast channel (SS/PBCH) block and control resource set (CORESET) multiplexing pattern [Fig. 4, Sections 0054, 0056, 0089, 0103: Figs 4 describe signaling of time domain information to UE. FIG. 4, depicts patterns for transmission on SS/PBCH block and CORESET multiplexing pattern. The set of values may include an RNTI, a multiplexing pattern of an SS/PBCH block and CORESET multiplexing pattern, and pdsch-TimeDomainAllocationList. The UE determine a multiplexing pattern for the SS/PBCH block and the CORESET set to bits of a field and decode the payload of the DCI using an RNTI associated with the UE].

As to Claim 22. (Currently Amended)  Pravin discloses the method as recited in Claim 14, wherein the time domain allocation associated with the RNTI is a default time domain allocation [Table 7 (Depicts Time Domain Resource Allocation with RNTI types applied to Default), Section 0090: Referring to Tables 8 through 11, a PDSCH time domain resource allocation is applied to Table 7, such as Default A, Default B, or Default C].

As to Claim 23. (Currently Amended)   Pravin discloses the method as recited in Claim 14, wherein the time domain allocation associated with the RNTI is a common time domain allocation from a system information block (SIB) [Table 7, Sections 0010, 0050, 0089: RNTI comprises system information RNTI. The DL transmission by the base station controller/processor is associated with system information (e.g., MIB, SIBs). Configuration indicated in a field of information element received from the base station such as time domain allocation list field indicated in Config Common information element].

As to Claim 24. (Currently Amended)  Pravin discloses the method as recited in Claim 14, wherein the time domain allocation associated with the RNTI is a dedicated [i.e. RRC signaling] [Section 0010, 0083, 0066: The apparatus receive the table via RRC signaling. The base station indicate the RRC parameter and/or a field of the DCI of a time domain resource allocation field. The DCI include payload having field to indicate a time domain resource assignment scrambled with RNTI of a UE].

As to Claim 27. (Currently Amended)  Pravin discloses an apparatus [i.e. Base Station (BS)] operable in a communication system, comprising [Fig. 3, Section 0002: The present disclosure relates to communication systems, to a base station configured to indicate system information to a user equipment]:
processing circuitry [Controller/Processor-375] configured to [Fig. 3 (Diagram of BS-310), Sections 0046, 0150: Fig 3 depicts base station-310 in communication with a UE includes a controller/processor-375. The base station includes a controller/processor-375]:
associate a time domain allocation with a radio network temporary identifier (RNTI) identifying a user equipment; and [Sections 0008, 0066: The base station signal time domain information to the UE. The DCI include a payload having field to indicate a time domain resource assignment; the payload scrambled with a radio network temporary identifier (RNTI) of a UE];
provide an indication of the time domain allocation in downlink control information [i.e. DCI] to allow the user equipment to employ the time domain allocation associated with the RNTI for transmissions [i.e. UL/PUSCH/PUCCH or DL/PDSCH see Sections 0030, 0045, 0054]  associated therewith [Fig. 4, Sections 0066, 0067, 0070, 0055: The DCI include payload having field to indicate a time domain resource assignment; the payload scrambled with RNTI of a UE; the UE decode the DCI payload using RNTI. Based on the decoding the payload of DCI a position of downlink data channel may be determined. Then the downlink data channel (i.e. PDSCH) signaled or transmitted to UE. The base station indicate, to the UE, time domain information for receiving the downlink data channel (PDSCH) using information included in DCI].

As to Claim 30. (Currently Amended)  Pravin discloses the apparatus [i.e. Base Station (BS)] as recited in Claim 27, wherein the processing circuitry is further configured to [Fig. 3 (Diagram of BS-310), Sections 0046, 0150: Fig 3 depicts base station-310 in communication with a UE includes a controller/processor-375. The base station includes a controller/processor-375]:
direct the user equipment [Section 0010, 0083: The apparatus receive the table via RRC signaling. The base station indicate the RRC parameter and/or a field of the DCI of a time domain resource allocation field],  to employ an entry from a table [Section 0087: A table, lookup table, include a set of entries, and indicate combination of values correspond with different starting symbols, different lengths, and/or different SLIVs according to different aspects] indexed by the indication of the time domain allocation associated with the RNTI for transmissions associated therewith [Table 7, Section 0089: Table 7 depicts a set of values that may index a table; set of values include an RNTI, a multiplexing pattern (e.g., an SS/PBCH block and CORESET multiplexing pattern), information element includes another field pdsch-TimeDomainAllocationList, time domain allocation A, B, or C according to one of Tables 8 through 11 received from the base station].

As to Claim 31. (Currently Amended) The apparatus as recited in Claim 30, wherein the table depends on a type of RNTI [See Claim 18 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 32. (Currently Amended) The apparatus as recited in Claim 31, wherein the type of RNTI includes at least one of a random access (RA)-RNTI, a paging (P)-RNTI, a temporary cell (TC)-RNTI, a configured scheduling (CS)-RNTI, a system information (Sl)- RNTI, and a cell (C)-RNTI [See Claim 19 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 35. (Currently Amended) The apparatus as recited in Claim 27, wherein the time domain allocation associated with the RNTI is a function of a synchronization signal/physical broadcast channel (SS/PBCH) block and control resource set (CORESET) multiplexing pattern [See Claim 21 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 41. (Currently Amended)  Pravin discloses a method performed by an apparatus [i.e. Base Station (BS)] in a communication system, comprising [Fig. 3, Section 0002: The present disclosure relates to communication systems, to a base station configured to indicate system information to a user equipment]:
associating a time domain allocation with a radio network temporary identifier (RNTI) identifying a user equipment; and [Sections 0008, 0066: The base station signal time domain information to the UE. The DCI include a payload having field to indicate a time domain resource assignment; the payload scrambled with a radio network temporary identifier (RNTI) of a UE];
providing an indication of the time domain allocation in downlink control information [i.e. DCI] to allow the user equipment to employ the time domain allocation associated with the RNTI for transmissions [i.e. UL/PUSCH/PUCCH or DL/PDSCH see Sections 0030, 0045, 0054]  associated therewith [Fig. 4, Sections 0066, 0067, 0070, 0055: The DCI include payload having field to indicate a time domain resource assignment; the payload scrambled with RNTI of a UE; the UE decode the DCI payload using RNTI. Based on the decoding the payload of DCI a position of downlink data channel may be determined. Then the downlink data channel (i.e. PDSCH) signaled or transmitted to UE. The base station indicate, to the UE, time domain information for receiving the downlink data channel (PDSCH) using information included in DCI].

As to Claim 44. (Currently Amended) The method as recited in Claim 41, further comprising directing the user equipment to employ an entry from a table indexed by the time domain allocation associated with the RNTI for transmissions associated therewith [See Claim 30 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 45. (Currently Amended) The method as recited in Claim 44, wherein the table depends on a type of RNTI [See Claim 18 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 48. (Currently Amended) The method as recited in Claim 41, further comprising directing the user equipment to employ the time domain allocation associated with the RNTI for uplink transmissions over a physical uplink shared channel (“PUSCH”) and/or for downlink transmissions over a physical downlink shared channel (“PDSCH”) [See Claim 20 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 49. (Currently Amended) The method as recited in Claim 41, wherein the time domain allocation associated with the RNTI is a function of a synchronization signal/physical broadcast channel (SS/PBCH) block and control resource set (CORESET) multiplexing pattern [See Claim 21 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 50. (Currently Amended) The method as recited in Claim 41, wherein the time domain allocation associated with the RNTI is a default time domain allocation [See Claim 22 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 51. (Currently Amended) The method as recited in Claim 41, wherein the time domain allocation associated with the RNTI is a common time domain allocation from a system information block (SIB) [See Claim 23 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 52. (Currently Amended) The method as recited in Claim 41, wherein the time domain allocation associated with the RNTI is a dedicated tine domain allocation [See Claim 24 because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon Chatterjee et al. US 20190149365 in particular Section [0218: The UE uses a default allocation table; As shown by table 3, the particular default PDSCH time domain allocation to be used may be based on, type of RNTI included the SS/PDCH block and CORESET multiplexing pattern, and/or some other suitable parameters] is considered pertinent to applicant's disclosure, See PTO-892.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



March 11, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477